STRINGER, Judge.
Johnny R. Stanford timely appeals the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). He also timely appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm both of the trial court’s orders.
However, Stanford suggested in his initial brief that his postconviction motion *226argued that the oral pronouncement of his sentence by the trial court conflicts with the written judgment and sentence. It appears to this court that the issue as now phrased was not contained in Stanford’s motion for postconviction relief. Therefore, this issue is not properly before this court because it was not first raised in the trial court. This court’s affirmance is without prejudice to any right Stanford may have to file a facially sufficient motion to correct illegal sentence raising this issue with the trial court.
Affirmed.
NORTHCUTT and CASANUEVA, JJ., Concur.